Me. Justice Todd, Jr.,
delivered the opinion of the court.
On January 30, 1942, we decided to refuse the issuance of the writ sought in the present proceeding. The petitioner has moved for a reconsideration of our decision, and he urges: (1) that the case was disposed of without the introduction of expert evidence before the Industrial Commission as to the cause of the death of the workman Andres Bonet Hernández; and (2) that the evidence introduced before the Industrial Commission showed that the petitioner was a de-pendant of her deceased brother, the workman above mentioned. In the decision rendered by the Industrial Commission it was said:
“As to tbe alleged dependency — altbougb this is academic after the bolding set forth in the foregoing paragraph — we wish to state that from the evidence heard the conclusion is reached that the workman was living with his concubine Zenaida Rivera, by whom he had no issue and who was the only dependent on the workman’s wages; that Vitalia Bonet, his sister, at the time the workman died, was already more than 36 years old, had married three years before his death, and lived in harmony with her husband Buenaventura Valentin, of ivhom she was a dependant.” (Italics ours.) .
According to Section 11 of our Workmen’s Accident Compensation Act of April 18, 1935 (Session Laws, p. 250), as amended by Act. No. 121 of May 2, 1940 (Session Laws, d *886p. 732), a review of such, cases “may be granted only on questions of law, or upon appreciation of the evidence when such evidence is of an expert nature.”
As it was decided by the Industrial Commission, after weighing the evidence introduced, that the only person dependent on the workman was his concubine, and that his sister, the petitioner herein, over 36 years of age, was a married woman and was supported by her husband Buenaven-tura Valentín and not by the workman, this court can not, under the law, interfere, in this proceeding, with the finding made by the Industrial Commission after weighing the evidence. Therefore, even if the other alleged error as to the expert evidence were well founded, the decision rendered by the commission must always-prevail.
The motion for reconsideration is denied.